Citation Nr: 0212966	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  96-29 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of a fracture of the left humerus (left shoulder 
disability).


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to June 
1995.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  When the case was before the Board in 
December 2000, one of the issues on appeal was decided while 
the issue of entitlement to a higher initial rating for left 
shoulder disability was remanded for further development.  
The case was returned to the Board in August 2002.  
FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  The veteran's service-connected left shoulder disability 
is manifested by slight limitation of motion and pain.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent 
for a left shoulder disability are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.655, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5202 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)), were published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The Board 
will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In this case, the record reflects that the RO has informed 
the veteran of the requirements for the benefit sought on 
appeal, the evidence it has considered in evaluating his left 
shoulder disability and the basis for its decision.  Pursuant 
to the Board remand, the RO sent the veteran a letter in 
December 2000 requesting information regarding any treatment 
the veteran may have received and informed him of the 
consequences for failing to report for a scheduled VA 
examination.  The veteran failed to respond to this letter.  
The Board also notes that the RO properly undertook to 
schedule two VA examinations for the veteran in 2001, 
pursuant to the Board remand and that he failed to report.  
In a May 2002 supplemental statement of the case, the RO 
informed the veteran of the VCAA and the implementing 
regulations.  

The veteran has not identified any outstanding evidence or 
information that could be obtained to substantiate his claim.  
The Board is also unaware of any such outstanding evidence or 
information.  Accordingly, the Board is satisfied that no 
further action is required to comply with the VCAA or the 
implementing regulations.

Factual Background  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes. 

The veteran's service medical records show that he fell 
approximately 15 feet onto a metal deck aboard ship and 
sustained a fracture of the left proximal humerus and left 
distal radius in October 1994.  He underwent closed reduction 
of the fractures.  In February 1995, the veteran stated that 
he was having no problems with the fracture and was playing 
basketball on his off days.  The examiner stated that the 
goals of treatment were to improve the range of motion and 
strength of the left shoulder.  In March 1995, the examiner 
noted that the veteran's fracture was healed with functional 
shoulder motion.  It was noted in an examination report dated 
in April 1995 that the veteran's fractures of the left 
humerus and left radius were resolved, he was returned to 
full duty, and there were no sequelae.  A Navy Reserve 
examination in August 1995 noted that the veteran had a left 
shoulder fracture, was returned to full duty in May 1995, had 
full range of motion of the shoulder, and that the shoulder 
was fully healed.  

In August 1995, the veteran requested service connection for 
a left shoulder disability.  

A VA examination was conducted in September 1995.  The 
veteran complained of slight pain, weakness and inability to 
use the left shoulder.  Examination of the left shoulder 
revealed that abduction was to 150 degrees; flexion was to 
150 degrees; extension was to 40 degrees; external rotation 
was to 70 degrees; and internal rotation was to 70 degrees.  
The examiner noted that an apparent bony block prevented 
further flexion or abduction.  An X-ray study of the left 
shoulder showed a healed fracture with deformity of the 
proximal humeral shaft.  The diagnosis was well-healed left 
proximal humerus fracture with deformity and permanent 
limitation of motion in abduction and flexion of 
approximately 30 degrees due to malunion.  

A December 1995 rating decision granted entitlement to 
service connection for a left shoulder disability and 
assigned a 10 percent evaluation effective from separation 
from service.  The veteran appealed for a higher initial 
rating.  

A VA examination was scheduled in September 1997.  The RO 
noted that the veteran was notified of this examination by 
mail to his last known address and telephone number, but the 
veteran failed to report for the examination.  In a Report of 
Contact, dated in November 1997, the veteran requested 
another examination.  

A VA examination was scheduled in December 1997.  The RO 
noted that the veteran was notified of this examination by 
mail to his last known address and by telephone number, but 
the veteran failed to report for the examination.  

A VA examination was conducted in January 1998.  The veteran 
complained of tingling in the left arm and popping and 
cracking of the shoulder.  Examination noted that external 
rotation of the left shoulder lacked 30 degrees, forward 
flexion lacked 20 degrees, and abduction lacked 30 degrees.  
The diagnosis was status post fracture of the proximal 
humerus and distal radius.  

A July 1998 rating decision found clear and unmistakable 
error in a prior rating decision in that the veteran's left 
shoulder disability should have been rated as a moderate 
deformity and the veteran was, therefore, entitled to a 20 
percent rating under Diagnostic Code 5202 from separation 
from service.  

A VA examination was conducted in July 1998.  The veteran 
complained of left shoulder pain.  Muscle strength was within 
normal limits.  External rotation of the left shoulder lacked 
10 degrees.  The diagnoses were status post fracture of the 
left proximal humerus and osteoarthritis of the left 
shoulder.  

A VA examination was scheduled in October 1998.  The RO noted 
that the veteran was notified of this examination by mail to 
his last known address and by telephone, but the veteran 
failed to report for the examination.  

A VA examination was conducted in December 1998.  Examination 
of the left shoulder revealed that abduction was to 160 
degrees, flexion was to 180 degrees, external rotation was to 
70 degrees, and internal rotation was to 90 degrees.  There 
was no weakness noted in left upper extremity.  The diagnosis 
was residual discomfort of the left shoulder and residual 
limitation of motion of the left shoulder.  

A VA examination was scheduled in October 2001, but the 
veteran failed to report for the examination.  In a Report of 
Contact, dated in October 2001, the veteran stated that he 
was notified of the examination but forgot to report, he 
requested that another examination be scheduled.  

A VA examination was scheduled in December 2001.  The RO 
noted that the veteran was notified of this examination by 
mail to his last known address and by telephone, but the 
veteran failed to report for the examination.  

The record consistently indicates that the veteran is right 
handed.

Analysis

Under the applicable criteria, when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  38 C.F.R. § 3.655(a).  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.

In this case, additional VA examination is necessary to 
establish the veteran's entitlement to a higher initial 
rating for a left shoulder disability.  Although the veteran 
did appear for some VA examinations, the examinations were 
inadequate for rating purposes.  There is no examination of 
record that demonstrates symptomatology required for a higher 
initial rating.  The veteran was informed in the Board's most 
recent remand of the inadequacy of the VA examination reports 
and of the necessity for another VA examination.  Thereafter, 
in a May 2002 supplemental statement of the case, the RO also 
informed the veteran that evidence from this examination 
which might have been material to the claim could not be 
considered.  The veteran did not have good cause for failing 
to report for a VA examination in October 2001, but was still 
scheduled for another examination.  He has offered no 
explanation for his failure to report to the December 2001 
examination.  The duty to assist is not a one-way street, and 
the veteran has not fulfilled his duty to report for 
examination.  38 C.F.R. § 3.655; Olson v. Principi, 3 Vet. 
App. 480 (1992).  Therefore, the claim will be decided based 
on the evidence of record.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2001).  Full range 
of motion of the shoulder is measured from zero degrees to 
180 degrees in forward elevation (flexion), zero degrees to 
180 degrees in abduction, and zero degrees to 90 degrees in 
both external and internal rotation.  38 C.F.R. § 4.71, Plate 
I (2001).

Impairment of the humerus of the minor upper extremity, with 
recurrent dislocation of the scapulohumeral joint, warrants a 
20 percent evaluation if there frequent episodes of 
dislocation and guarding of all arm movements.  A 20 percent 
evaluation is also authorized if there is malunion of the 
humerus of the minor upper extremity with marked or moderate 
deformity.  An evaluation in excess of 20 percent for 
impairment of the humerus of the minor upper extremity is 
authorized if there is fibrous union of the humerus, nonunion 
of the humerus (false flail joint) or loss of the head of the 
humerus (flail shoulder).  38 C.F.R. 4.71a, Diagnostic Code 
5202 (2001).  

Limitation of motion of the minor arm warrants a 20 percent 
evaluation if it is at the shoulder level or midway between 
the side and shoulder level.  A 30 percent evaluation is 
authorized if the motion of the minor arm is limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5202.   

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2001) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The evidence clearly demonstrates that the veteran does not 
have fibrous union of the humerus, nonunion of the humerus or 
loss of the head of the humerus.  Therefore, he does not 
warrant a higher rating under Diagnostic Code 5202.

There is no medical evidence showing that the veteran has 
more limitation of motion than that contemplated by a 20 
percent evaluation under Diagnostic Code 5202.  The current 
medical evidence does not adequately address the DeLuca 
factors discussed above but due to the veteran's failure to 
cooperate the Board must decide his appeal on the current 
record.  Therefore, the Board must conclude that a higher 
evaluation is not warranted under Diagnostic Code 5202.  The 
Board has considered whether there is any other appropriate 
basis for assigning an initial evaluation in excess of 20 
percent but has found none.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
left shoulder disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

